FILED
                            NOT FOR PUBLICATION                              JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10264

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00140-PGR-1

  v.
                                                 MEMORANDUM *
LUIS ODILON MOLINA-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                                                        **
                              Submitted June 29, 2010


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Luis Odilon Molina-Hernandez appeals from his guilty-plea conviction and

57-month sentence for illegal reentry after deportation, in violation of 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a).

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Molina-Hernandez’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. The appellant has not filed a pro se supplemental

brief, but he has submitted a letter requesting appointment of new counsel. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and Molina-

Hernandez’s request for new counsel is DENIED.

      DISMISSED.




                                           2                                    09-10264